DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, Mitchell US 2019/0379454 A1 (hereinafter Mitchell) is considered to be the closest prior art reference of record. Mitchell teaches a local free space optical (FSO) communication terminal configured to transmit optical beams to and receive optical beams from a remote FSO communication terminal (para [0019] "FIG. 1 is a block diagram of an FSO node 100, according to one embodiment. The FSO node 100 is designed to communicate with a remote FSO node 100 by transmitting and receiving FSO light 120 signals. The FSO node 100 includes a fore optic 102, Tx/Rx subassembly 104, fiber bundle 106, 
Mitchell does not teach wherein the Rx spot and Tx spot are laterally separated at the focal plane; an optical relay system that optically relays between (a) at least one of the Rx spot or the Tx spot and (b) a conjugate spot, to produce an axial separation of an end of the Rx fiber .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chalfant, III et al. US 2015/0188628 A1; Chalfant, III et al. US 8995841 B1; Chalfant, III et al. US 2006/0182448 A1; Tidwell et al. US 8160452 B1; Kleiner et al. US 6839519 B1; Graves et al. US 2018/0083700 A1; Boruah et al. US 2019/0013865 A1; Auxier et al. US 2015/0378242 A1; Graves et al. US 2017/0052334 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636